Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered April 2, 2010, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the Feople’s contention, the defendant’s involuntary deportation after he filed the notice of appeal does not warrant dismissal of this appeal (see People v Ventura, 17 NY3d 675, 678 [2011]). However, under the totality of the circumstances of this case, the defendant’s contention that his counsel adopted a position adverse to him in connection with his motion to withdraw his plea of guilty is without merit (cf. People v Graves, 95 AD3d 1034 [2012]; People v Fully, 90 AD3d 1071 [2011]; People v Vega, 88 AD3d 1022 [2011]). The County Court adequately addressed the defendant’s contentions and providently exercised its discretion in denying the defendant’s motion to withdraw his plea, as the record reflects that the defendant entered his plea knowingly, voluntarily, and intelligently (see People v Johnson, 97 AD3d 695 [2012]; People v Visconti, 96 *958AD3d 979 [2012]; People v Griffith, 78 AD3d 1194 [2010]; People v Cole, 295 AD2d 360 [2002]). Dillon, J.E, Angiolillo, Dickerson and Cohen, JJ., concur.